Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Christopher J. *1214Burns, J.), entered November 16, 2004 in a habeas corpus proceeding. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by dismissing the petition and as modified the judgment is affirmed without costs (see People ex rel. Stevenson v Beaver, 309 AD2d 1171, 1171-1172 [2003], lv denied 1 NY3d 506 [2004]). Present—Hurlbutt, J.P., Gorski, Smith and Pine, JJ.